Citation Nr: 1440120	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for right foot disability.

11.  Entitlement to service connection for left foot disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for a low back disability.

14.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to June 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned at a December 2013 Board hearing; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's service connection claims can be adjudicated.  

The Veteran has indicated post-service treatment for his alleged disabilities at multiple facilities.  At his Board hearing, he testified that he has received chiropractic care from "Total Care" in Fresno, CA from 2002; treatment for multiple issues from "Visalia Medical Clinic" from 2001; and mental health treatment from "Mountain View Mental Health" from 2008.  No records from any of these facilities have been associated with the Veteran's claims file.  Remand is required to ask the Veteran to complete release forms to allow VA to request records from these medical providers.

Moreover, with respect to his back claim, the Veteran has stated that he received treatment for a spine injury at Womack Hospital on Ft. Bragg while on active duty.  As records of hospitalization are frequently not associated with a service member's regular service treatment records, the Board finds that on remand, VA must request records of any hospital treatment for the Veteran's spine directly from Womack Hospital on Ft. Bragg.

Additionally, with respect to his PTSD claim, the Veteran reports his stressor as a good friend who was like a brother to him was injured when two aircraft collided.  The Veteran testified at his Board hearing that the friend was burned over 95 percent of his body.  It is unclear from his testimony, but it appears the Veteran is claiming the accident occurred either at Polk Air Force Base or Ft. Bragg.  On remand, VA should request that the Veteran provide further details of his alleged stressor to allow for an attempt at verification.  Specifically, the Veteran should be requested to provide the full name of the friend and the date and location of the incident.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his claimed disabilities.  Specifically ask the Veteran to provide the necessary authorization for VA to request records from Total Care, Visalia Medical Clinic and Mountain View Mental Health.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not already part of the record.  If any requested records are not available, the Veteran should be notified of such.

2.  After obtaining any needed additional information from the Veteran, VA should request (directly from the facility itself) available treatment/hospitalization records for the Veteran from Womack Army Hospital at Ft. Bragg, North Carolina.

3.  VA should request the Veteran provide additional information regarding his alleged PTSD stressor.  Specifically, VA should request the Veteran provide the full name of the friend who was injured in the aircraft collision and provide the date and location of the incident.  If the Veteran provides sufficient detail, VA should attempt to verify the claimed stressor.  All actions to obtain the requested verification should be documented fully in the claims file.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed. 

5.  After completing any additional development deemed necessary, to include providing VA examinations if warranted after the development of additional evidence, VA should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



